Exhibit 10.12

 

Executive Form

FY 2020

Non-U.S.

PERFORMANCE BASED AWARD AGREEMENT

under the

Hexcel Corporation 2013 Incentive Stock Plan

This Performance Based Award Agreement (the “Agreement”), is entered into as of
the Grant Date, by and between Hexcel Corporation, a Delaware corporation (the
“Company”), and the Grantee.

The Company maintains the Hexcel Corporation 2013 Incentive Stock Plan (the
“Plan”).  The Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that the Grantee shall be granted a
Performance Based Award (“PBA”) upon the terms and subject to the conditions
hereinafter contained.  Capitalized terms used but not defined herein shall have
the meanings assigned to them in the Plan.

1.Notice of Grant; Acceptance of PBA.  A Notice of Grant is attached hereto as
Annex A and incorporated by reference herein. The PBA awarded pursuant to this
Agreement may result in the Grantee being awarded up to that number of
unrestricted shares of Common Stock equal to the Maximum Share Award (as defined
herein).  Grantee will be deemed to accept the terms and conditions of this
Agreement by clicking the “Accept” button on the Award Acceptance screen with
regard to this PBA.  By accepting the Agreement, the Grantee agrees to be bound
by the terms of the Plan and this Agreement and further agrees that all the
decisions and determinations of the Committee shall be final and binding.  

2.Incorporation of Plan.  The Plan is incorporated by reference and made a part
of this Agreement, and this Agreement shall be subject to the terms of the Plan,
as the Plan may be amended from time to time. The PBA granted hereunder
constitutes an Award within the meaning of the Plan and in the event of any
conflict between the terms of the Plan and this Agreement, the terms of the Plan
shall govern.

3.Performance Periods; Award of Unrestricted Shares of Common Stock.

(a)There is a Long-Term Performance Period (calendar years 2020-2022) under this
PBA.  The performance measures for the Long-Term Performance Period are Return
on Invested Capital and Relative Earnings per Share Growth Rate.  

(b)(i) Subject to Section 5, if and only if the Threshold Level for the Return
on Invested Capital Long-Term Performance Measure is met for the Long-Term
Performance Period, and so long as the Grantee is employed by a member of the
Hexcel Group at the end of the Long-Term Performance Period, or the Grantee’s
employment with a member of the Hexcel Group terminates during the Long-Term
Performance Period due to the Grantee’s Retirement, the Grantee shall, at such
time as the number of PBA Shares is determined under this Section 3(b), become
entitled to receive that number of PBA Shares equal to the number determined in
accordance with the ROIC Long-Term Performance Measure Share Award Schedule that
appears on Annex B.  

1

 

--------------------------------------------------------------------------------

 

(ii) Subject to Section 5, if and only if the Threshold Level for the Relative
EPS Growth Rate Long-Term Performance Measure is met for the Long-Term
Performance Period, and so long as the Grantee is employed by a member of the
Hexcel Group at the end of the Long-Term Performance Period, or the Grantee’s
employment with a member of the Hexcel Group terminates during the Long-Term
Performance Period due to the Grantee’s Retirement, the Grantee shall, at such
time as the number of PBA Shares is determined under this Section 3(b), become
entitled to receive that number of PBA Shares equal to the number determined in
accordance with the Relative EPS Growth Rate Long-Term Performance Measure Share
Award Schedule that appears on Annex B.   The Committee shall certify the degree
of achievement of each of the Long-Term Performance Measures promptly (but in no
event later than 60 days) after the end of the Long-Term Performance Period.  

4.Termination of Employment; Pro-rata Award

(a)For purposes of the grant hereunder, any transfer of employment by the
Grantee within the Hexcel Group, or any other change in employment that does not
constitute a “separation from service” within the meaning of Section 1.409A-1(h)
of the Treasury Regulations (or any successor provision), shall not be
considered a termination of employment by the applicable member of the Hexcel
Group.  Any change in employment that does constitute a “separation from
service” within the meaning of Section 1.409A-1(h) of the Treasury Regulations
(or any successor provision) shall be considered a termination of employment.

(b)Subject to Section 5 and Section 4(c), if during the Long-Term Performance
Period, the Grantee’s employment with a member of the Hexcel Group terminates
due to death or Disability, or the Grantee’s employment with a member of the
Hexcel Group is involuntarily terminated without Cause or the Grantee terminates
employment with a member of the Hexcel Group for Good Reason, then the Grantee
shall be entitled to receive that number of PBA Shares that the Grantee would
have been entitled to receive under Section 3(b) had the Grantee been employed
by a member of the Hexcel Group at the end of the Long-Term Performance Period
multiplied by a fraction equal to M/36, where M is the number of partial or
total months the Grantee is employed by a member of the Hexcel Group during the
Long-Term Performance Period.

(c)Subject to Section 5, if, at any time during the Long Term Performance
Period, the Grantee’s employment with a member of the Hexcel Group terminates
due to the Grantee’s Retirement, then, following the completion of the Long-Term
Performance Period, the Grantee shall be entitled to receive such number of PBA
Shares as determined under Section 3(b) above without regard to any pro-ration
under Section 4(b).

(d)If, at any time during the Long-Term Performance Period the Grantee’s
employment with a member of the Hexcel Group terminates for any reason other
than due to death, Disability, Retirement, termination by the Grantee for Good
Reason or involuntary termination by a member of the Hexcel Group without Cause,
the Grantee shall receive no award and this PBA shall be null and void.

(e)The Grantee shall become entitled to receive PBA Shares under Section 4(b) or
Section 4(c) at the same time as the Grantee would have become entitled to
receive PBA Shares under Section 3(b) if the Grantee were employed by a member
of the Hexcel Group at the end of the Long-Term Performance Period.

2

 

--------------------------------------------------------------------------------

 

5.Change in Control.  

(a)Notwithstanding any other provision of this Agreement, if a Change in Control
occurs any time on or after the start of the Long-Term Performance Period, but
prior to the last day of the Long-Term Performance Period, then the Grantee
shall immediately be awarded the PBA Target Share Award, and any dividend
equivalents that have been credited to the Grantee pursuant to Section 6(c);
provided that this Section 5(a) shall not apply as a result of the consummation
of the merger (the “Woodward Merger”) contemplated by the AGREEMENT AND PLAN OF
MERGER, dated as of January 12, 2020, by and among the Company, Woodward, Inc.,
and Genesis Merger Sub, Inc.  Delivery of the PBA Shares pursuant to this
Section 5 shall discharge any obligation the Company has or may have to the
Grantee under this Agreement in its entirety and the Grantee shall not be
entitled to any additional award under this Agreement.  

(b)Upon the consummation of the Woodward Merger prior to the last day of the
Long-Term Performance Period, the PBA automatically will convert pursuant to
Section 1.6(e) of the Merger Agreement into an Assumed RSU Award (as such term
is defined in the Merger Agreement) based on the PBA Target Share Award and the
vesting of the Assumed RSU Awards will be subject to Grantee’s continued
employment through the conclusion of the Long-Term Performance Period.

(i)If, prior to the conclusion of the Long-Term Performance Period, Grantee’s
employment with a member of the Hexcel Group is involuntarily terminated without
Cause or Grantee terminates employment with a member of the Hexcel Group for
Good Reason, in each case during the twenty-four month period beginning on the
date of consummation of the Woodward Merger, then the Assumed RSU Award and any
dividend equivalents that have been credited to the Grantee pursuant to Section
6(c) automatically shall vest in full.  The Grantee shall become entitled to
receive the shares in settlement of the Assumed RSU Award under this Section
5(b)(i) at the same time as the Grantee would have become entitled to receive
PBA Shares under Section 3(b) if the Grantee were employed by a member of the
Hexcel Group at the end of the Long-Term Performance Period.

(ii)If prior to the conclusion of the Long-Term Performance Period, (A) Grantee
dies or becomes Disabled or Grantee’s employment with a member of the Hexcel
Group terminates due to Grantee’s Retirement at any time following consummation
of the Woodward Merger or (B) Grantee’s employment with a member of the Hexcel
Group is involuntarily terminated without Cause or Grantee terminates employment
with a member of the Hexcel Group for Good Reason, in each case more than
twenty-four months after the consummation of the Woodward Merger, then a
pro-rata portion of the Assumed RSU Award and any dividend equivalents that have
been credited to the Grantee pursuant to Section 6(c) automatically shall vest
based on the number of partial or total months the Grantee is employed by a
member of the Hexcel Group during the Long-Term Performance Period relative to
the thirty-six month Long-Term Performance Period.  The Grantee shall become
entitled to receive the shares in settlement of the Assumed RSU Award under this
Section 5(b)(ii) at the same time as the Grantee would have become entitled to
receive PBA Shares under Section 3(b) if the Grantee were employed by a member
of the Hexcel Group at the end of the Long-Term Performance Period.

(c)Notwithstanding anything herein to the contrary, the provisions of the Plan
applicable to an event described in Article X(d) of the Plan, which would
include a Change in Control, shall apply to the PBA and, in such event, the
Committee may take such actions as it deemed appropriate pursuant to the Plan,
consistent with the requirements of the Applicable Regulations (as defined
below).

3

 

--------------------------------------------------------------------------------

 

6.Transferability of PBA; No Incidents of Ownership; Dividend Equivalents

(a)The PBA may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of, except by will or the laws of descent and distribution.
Any attempt to transfer the PBA in contravention of this Section 6(a) is void ab
initio. The PBA shall not be subject to execution, attachment or other
process.  

(b)The Grantee shall not possess any incidents of ownership (including, without
limitation, dividend and voting rights) in shares of Common Stock in respect of
this PBA unless and until the Grantee becomes the holder of record of the PBA
Shares.

(c)Should any dividends be declared and paid with respect to the shares of
Common Stock during the period between (a) the Grant Date and (b) the last day
of the Long-Term Performance Period, the Company shall credit to a dividend
equivalent bookkeeping account (the “Dividend Equivalent Account”) the value of
the dividends that would have been paid if the underlying PBA Target Share Award
at the time of the declaration of the dividend were outstanding shares of Common
Stock.  At the same time that the corresponding PBA  are converted to shares of
Common Stock and distributed to the Grantee as set forth in Section 3(b), the
Company shall pay to the Grantee a lump sum cash payment equal to the value of
the dividends credited to the Grantee’s Dividend Equivalent Account that
correspond to such PBA Shares; provided, however, that any dividends that were
credited to the Grantee’s Dividend Equivalent Account that are attributable to
PBA Shares that have been forfeited as provided in this Agreement shall be
forfeited and not payable to the Grantee.  No interest shall accrue on any
dividend equivalents credited to the Grantee’s Dividend Equivalent Account.

7.Forfeiture of PBA and PBA Shares on Certain Conditions.  Grantee hereby
acknowledges that the Hexcel Group has given or will give Grantee access to
certain confidential, proprietary or trade secret information, which the Hexcel
Group considers extremely valuable and which provides the Hexcel Group with a
competitive advantage in the markets in which the Hexcel Group develops or sells
its products.  The Grantee further acknowledges that the use of such information
by Grantee other than in furtherance of Grantee’s job responsibilities with the
Hexcel Group would be extremely detrimental to the Hexcel Group and would cause
immediate and irreparable harm to the Hexcel Group.  In exchange for access to
such confidential, proprietary or trade secret information, Grantee hereby
agrees as follows:

(a)Notwithstanding anything to the contrary contained in this Agreement, should
the Grantee breach the “Protective Condition” (as defined in Section 7(b)), then
(I) the PBA and any PBA Shares distributed to the Grantee pursuant to this
Agreement, shall immediately be forfeited upon such breach, (II) the Grantee
shall immediately deliver to the Company the number of PBA Shares previously
distributed to the Grantee during the 180-day period prior to the termination of
the Grantee’s employment with any member of the Hexcel Group and (III) if any
PBA Shares were sold during the 180-day period immediately prior to such
termination of employment in an arms’ length transaction or disposed of in any
other manner, the Grantee shall immediately deliver to the Company all proceeds
of such arms’ length sales, and if disposed of otherwise than in arms’ length
sale, the Fair Market Value of such PBA Shares determined at the time of
disposition. The PBA Shares and proceeds to be delivered under clauses (II) and
(III) may be reduced to reflect the Grantee’s liability for taxes payable on
such PBA Shares and/or proceeds.

4

 

--------------------------------------------------------------------------------

 

(b)“Protective Condition” shall mean that (I) the Grantee complies with all
terms and provisions of any obligation of confidentiality contained in a written
agreement with any member of the Hexcel Group signed by the Grantee, or
otherwise imposed on Grantee by applicable law, and (II) during the time Grantee
is employed by any member of the Hexcel Group and for a period of one year
following the termination of the Grantee’s employment with any member of the
Hexcel Group, the Grantee does not (a) engage, in any capacity, directly or
indirectly, including but not limited to as employee, agent, consultant,
manager, executive, owner or stockholder (except as a passive investor holding
less than a 5% equity interest in any enterprise), in any business enterprise
then engaged in competition with the business conducted by the Hexcel Group
anywhere in the world; provided, however, that the Grantee may be employed by a
competitor of the Hexcel Group within such one year period so long as the duties
and responsibilities of Grantee’s position with such competitor do not involve
the same or substantially similar duties and responsibilities as those performed
by the Grantee for any member of the Hexcel Group in a business segment of the
new employer which competes with the business segment(s) with which the Grantee
worked or had supervisory authority over while employed by any member of the
Hexcel Group during the twelve (12) months immediately preceding the date on
which the Grantee’s employment terminates, (b) employ or attempt to employ,
solicit or attempt to solicit, or negotiate or arrange the employment or
engagement with Grantee or any other Person, of any Person who was at the date
of termination of the Grantee’s employment, or within twelve (12) months prior
to that date had been, a member of the senior management of any member of the
Hexcel Group with whom the Grantee worked closely or was an employee with whom
the Grantee worked closely or had supervisory authority over during the twelve
months immediately preceding the date on which the Grantee’s employment
terminates or (c) disparage any member of the Hexcel Group, any of its
respective current or former directors, officers or employees or any of its
respective products.

(c)This paragraph (c) shall apply if the Grantee is an executive officer or
officer (as defined in Rule 3b-7or Rule 3b-2 under the Securities Exchange Act
of 1934). In accordance with the Company’s policy adopted by the Board on the
Potential Impact on Compensation from Executive Misconduct, if it is determined,
within eighteen (18) full calendar months after the date on which the Grantee
became entitled to receive any PBA Shares, that the Grantee engaged in
misconduct resulting in the inaccurate reporting of the Company’s financial
results, and the number of PBA Shares the Grantee became entitled to receive
(the “Incorrect Number of Shares”) was greater than the number of PBA Shares
that would have been awarded, paid or delivered to, or realized by, the Grantee,
if calculated based on the accurate reporting of financial results (the “Correct
Number of Shares”), then (I) if the Grantee has not yet received the PBA Shares,
the number of PBA Shares to which the Grantee shall be entitled shall be
immediately reduced from the Incorrect Number of Shares to the Correct Number of
Shares, (II) if the Grantee has received the PBA Shares, then the Grantee shall
immediately deliver to the Company that number of PBA Shares equal to the
difference between the Incorrect Number of Shares and the Correct Number of
Shares (the “Forfeited Shares”), and (III) if the Grantee has received the PBA
Shares and sold any of the Forfeited Shares in an arms’ length transaction or
disposed of such shares in any other manner, the Grantee shall immediately
deliver to the Company all proceeds from the arms’ length sales of such
Forfeited Shares and, if disposed of otherwise than in an arms’ length sale, the
Fair Market Value of such shares determined at the time of disposition. The PBA
Shares and proceeds to be delivered under clauses (II) and (III) may be reduced
to reflect the Grantee’s liability for taxes payable on such PBA Shares and/or
proceeds.

(d)In the event any of Section 7(a), Section 7(b) or Section 7(c) is
unenforceable in the jurisdiction in which the Grantee is employed on the date
hereof, such section nevertheless shall be enforceable to the full extent
permitted by the laws of the jurisdiction in which the Company shall have the
ability to seek remedies against the Grantee arising from any activity
prohibited by this Section 7.

5

 

--------------------------------------------------------------------------------

 

(e)Notwithstanding any other provision in the Plan or this Agreement to the
contrary, whenever the Company may be entitled or required by law, Company
policy, including, without limitation, any applicable clawback, recoupment or
other policies of the Company relating to the PBA Shares, or the requirements of
an exchange on which the Company’s shares are listed for trading, to cause an
Award to be forfeited or to recoup compensation received by the Grantee pursuant
to the Plan, including recovery of shares distributed or the proceeds of shares
sold or transferred, the Grantee shall accept such forfeiture and comply with
any Company request or demand for recoupment of compensation received. Without
limiting the preceding sentence, the PBA granted hereunder shall be subject to
the Company’s Clawback Policy (CP No. 1.7) or any similar successor policy
adopted by the Company.

8.Issuance of PBA Shares.  Subject to Section 14(e) below, any PBA Shares to be
issued to the Grantee under this PBA (i) shall be delivered to the Grantee
promptly, but in no event later than ten days, after such time as the Grantee
becomes entitled to receive such PBA Shares, and (ii) may be issued in either
certificated form or in uncertificated form (via the Direct Registration System
or otherwise).

9.Taxes.

(a)Upon the distribution of PBA Shares to the Grantee, absent a notification by
the Grantee to the Company (or an agent designated by the Company to administer
the Company’s stock incentive program) which is received by the Company or its
agent at least three business days prior to the date of such distribution, to
the effect that the Grantee will pay to the Company or its Subsidiary by check
or wire transfer any income tax, social insurance, social security, payroll tax,
national insurance contributions, social contributions, other contributions,
payment on account obligations or other amounts (“Withholding Taxes”) the
Company reasonably determines it or its Subsidiary is required to withhold under
applicable laws with respect to such shares, the Company will reduce the number
of PBA Shares to be distributed to the Grantee in connection with such
distribution by a number of PBA Shares the Fair Market Value of which (as of the
date the Grantee becomes entitled to receive such shares) is equal to the total
amount of Withholding Taxes; provided, however, that, even in the absence of
such notification from the Grantee, the Committee shall retain the discretion at
all times to require the Grantee to pay to the Company or its Subsidiary by
check or wire transfer the Withholding Taxes. In the event the Grantee elects,
or is required by the Committee, to pay to the Company or its Subsidiary the
Withholding Taxes with respect to such shares by check or wire transfer, the
Company’s obligation to deliver such PBA Shares shall be subject to receipt by
the Company or its Subsidiary of such payment in available funds. The Company or
its Subsidiary shall, to the extent permitted by law, have the right to deduct
from any payment of any kind otherwise due to the Grantee any federal, state,
local or other taxes required to be withheld with respect to such payment.  If
the obligation for Withholding Taxes is satisfied by withholding PBA Shares, for
tax purposes the Grantee will be deemed to have been issued the full number of
PBA Shares under the PBA, notwithstanding that a number of PBA Shares are held
back solely for purposes of paying the Withholding Taxes.

(b)Regardless of any action the Company or its Subsidiary takes with respect to
any such Withholding Taxes, the Grantee acknowledges that the ultimate liability
for all Withholding Taxes legally due by the Grantee is and remains the
Grantee’s responsibility and may exceed the amount actually withheld by the
Company or its Subsidiary.  The Grantee further acknowledges that the Company
and its Subsidiary (i) make no representations or undertakings regarding the
treatment of any Withholding Taxes in connection with any aspect of the PBA,
including the grant, vesting or settlement of the PBA and the subsequent sale of
any PBA Shares acquired at settlement; and (ii) do not commit to structure the
terms of the grant or any aspect of the PBA to reduce or eliminate the Grantee’s
liability for Withholding Taxes.  Further, if the Grantee has become subject to
tax in more than one jurisdiction between the Grant Date and the date of any
relevant taxable event, the Grantee acknowledges that the Company or its
Subsidiaries may be required to collect, withhold or account for Withholding
Taxes in more than one jurisdiction.

6

 

--------------------------------------------------------------------------------

 

10.No Guarantee of Employment.  Nothing set forth herein or in the Plan shall
confer upon the Grantee any right of continued employment for any period by the
Hexcel Group, or shall interfere in any way with the right of the Hexcel Group
to terminate such employment.

11.No Entitlement or Claims for Compensation.  In connection with the acceptance
of the grant of the PBA under this Agreement, the Grantee acknowledges the
following:

(a)The Plan is established voluntarily by the Company, the grant of performance
based awards under the Plan is made at the discretion of the Committee and the
Plan may be modified, amended, suspended or terminated by the Company at any
time.

(b)The grant of the PBA is voluntary and occasional and does not create any
contractual or other right to receive future grants of performance based awards,
or benefits in lieu of performance based awards, even if performance based
awards have been granted repeatedly in the past.

(c)All decisions with respect to future grants of performance based awards, if
any, will be at the sole discretion of the Committee.

(d)The Grantee is voluntarily participating in the Plan.

(e)This grant of the PBA and any PBA Shares acquired under the Plan in
connection with the PBA are extraordinary items that do not constitute
compensation of any kind for services of any kind rendered to the Company or any
Subsidiary and which are outside the scope of the Grantee’s employment contract,
if any.

(f)This grant of the PBA and any shares acquired under the Plan and their value
are not to be considered part of the Grantee’s normal or expected compensation
or salary for any purpose, including, but not limited to, calculating any
severance, resignation, termination, payment in lieu of notice, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments.

(g)This grant of the PBA and any PBA Shares acquired under the Plan in
connection with the PBA are not intended to replace any pension rights or
compensation.

(h)The future value of PBA Shares is unknown and cannot be predicted with
certainty.  If the Grantee vests in the PBA and receives PBA Shares, the value
of the acquired shares may increase or decrease.  The Grantee acknowledges and
agrees that neither the Company nor any Subsidiary shall be liable for any
foreign exchange rate fluctuation between the Grantee’s local currency and the
United States Dollar that may affect the value of the PBA or of any amounts
received by the Grantee pursuant to the PBA or the subsequent sale of any PBA
Shares acquired in connection with the PBA.

(i)The Grantee shall have no rights, claim or entitlement to compensation or
damages as a result of the Grantee’s termination of employment or service for
any reason whatsoever, whether or not in breach of contract or local labor law,
insofar as these rights, claim or entitlement arise or may arise from the
Grantee’s ceasing to have rights under or be entitled to the PBA as a result of
such termination or loss or diminution in value of the PBA or any of the PBA
Shares received in connection with the PBA as a result of such termination, and
the Grantee irrevocably releases the Company and its Subsidiaries, as
applicable, from any such rights, entitlement or claim that may arise.  If,
notwithstanding the foregoing, any such right or claim is found by a court of
competent jurisdiction to have arisen, then, by accepting this Agreement, the
Grantee shall be deemed to have irrevocably waived the Grantee’s entitlement to
pursue such rights or claim.

7

 

--------------------------------------------------------------------------------

 

12.Data Privacy.  

(a)The Grantee hereby acknowledges and understands that the Grantee’s personal
data is collected, retained, used, processed, disclosed and transferred, in
electronic or other form, as described in this Agreement by and among, as
applicable, the Grantee’s employer, the Company and its Subsidiaries, and third
parties assisting in the implementation, administration and management of the
Plan for the exclusive purpose of implementing, administering and managing the
Grantee’s participation in the Plan.

(b)The Grantee understands that the Grantee’s employer, the Company and its
Subsidiaries hold certain personal information about the Grantee regarding the
Grantee’s employment, the nature and amount of the Grantee’s compensation and
the fact and conditions of the Grantee’s participation in the Plan, including,
but not limited to, the Grantee’s name, home address, telephone number and
e-mail address, date of birth, social insurance number or other identification
number, salary, nationality, job title, any equity or directorships held in the
Company or its Subsidiaries, and details of all performance based awards or any
other entitlement to equity awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, in connection with the implementation,
management and administration of the Plan (the “Data”).

(c)The Grantee understands that the Data may be transferred to the Company, its
Subsidiaries and any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Grantee’s country, or elsewhere, and that the recipient’s country may
have a lower standard of data privacy rights and protections than the Grantee’s
country of residence.  The Grantee understands that the Grantee may request a
list with the names and addresses of any recipients of the Data by contacting
the Grantee’s local human resources representative.  The Grantee understands
that the recipients receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Grantee’s participation in the Plan, including transfers of such
Data to a broker or other third party.  The Grantee understands that the Data
will be held only as long as is necessary to implement, administer and manage
the Grantee’s participation in the Plan in accordance with applicable law.  The
Grantee understands that the Grantee may, at any time, request to access or be
provided the Data, request additional information about the storage and
processing of the Data, require any corrections or amendments to the Data, in
any case without cost and to the extent permitted by law, by contacting in
writing the Grantee’s local human resources representative.  The Grantee may
also refuse or withdraw the consents in the Agreement; the Grantee understands,
however, that not providing or withdrawing consent to the processing of his/her
Data may affect the Grantee’s ability to participate in the Plan.  For more
information on the processing of his or her Data and other personal data, the
Grantee is referred to the Privacy Notice made available provided to him/her by
his/her employer.  

13.Country Specific Terms.  Notwithstanding anything to the contrary herein, the
PBA shall be subject to the Country-Specific Terms attached hereto as an
Addendum to this Agreement.  In addition, if the Grantee relocates to one of the
countries included in the Country-Specific Terms, the special terms and
conditions for such country will apply to the Grantee to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan.  The Country-Specific Terms constitute part of this Agreement and are
incorporated herein by reference.

8

 

--------------------------------------------------------------------------------

 

14.Section 409A.

(a)It is intended that this Agreement comply in all respects with the
requirements of Section 409A of the Internal Revenue Code (the “Code”) and
applicable Treasury Regulations and other generally applicable guidance issued
thereunder (collectively, the “Applicable Regulations”), and this Agreement
shall be interpreted for all purposes in accordance with this intent.

(b)Notwithstanding any term or provision of this Agreement (including any term
or provision of the Plan incorporated in this Agreement by reference), the
parties hereto agree that, from time to time, the Company may, without prior
notice to or consent of the Grantee, amend this Agreement to the extent
determined by the Company, in the exercise of its discretion in good faith, to
be necessary or advisable to prevent the inclusion in the Grantee’s gross income
pursuant to the Applicable Regulations of any compensation intended to be
deferred hereunder. The Company shall notify the Grantee as soon as reasonably
practicable of any such amendment affecting the Grantee.

(c)In the event that the PBA Shares issuable or amounts payable under this
Agreement are subject to any taxes, penalties or interest under the Applicable
Regulations, the Grantee shall be solely liable for the payment of any such
taxes, penalties or interest.  Although the Company intends to administer the
Plan and this Agreement to prevent adverse taxation under the Applicable
Regulations, the Company does not represent nor warrant that the Plan or this
Agreement complies with any provision of federal, state, local or other tax law.

(d)Except as otherwise specifically provided herein, the time for distribution
of PBA Shares under this PBA shall not be accelerated or delayed for any reason,
unless to the extent necessary to comply with or permitted under the Applicable
Regulations.

(e)Notwithstanding any term or provision of this Agreement to the contrary, if
the Grantee is a specified employee (as defined in Section 409A(a)(2)(B)(i) of
the Code) as of the date of his or her termination of employment, then any PBA
Shares issuable or amounts payable to the Grantee under this PBA on account of
his or her termination of employment (including without limitation any dividend
equivalents payable to the Grantee pursuant to Section 6(c) if payable on
account of his or her termination of employment) shall be paid to the Grantee
upon the later of (i) the date such PBA Shares would otherwise be issuable or
such amounts would otherwise be payable to the Grantee under this PBA without
regard to this Section 14(e) and (ii) the date which is six months following the
date of the Grantee’s termination of employment.  The preceding sentence shall
not apply in the event Grantee’s termination of employment is due to his or her
death.  If the Grantee should terminate employment for a reason other than his
or her death but subsequently die during the six-month period described in
subclause (ii) of the first sentence above, such six-month period shall be
deemed to end on the date of the Grantee’s death.

15.Notices.  Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee at the
last address specified in Grantee’s employment records, or such other address as
the Grantee may designate in writing to the Company, Attention:  Corporate
Secretary, or such other address as the Company may designate in writing to the
Grantee.

9

 

--------------------------------------------------------------------------------

 

16.Failure to Enforce Not a Waiver.  The failure of either party hereto to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

17.Governing Law/Jurisdiction/Resolution of Disputes.  This Agreement shall be
governed by and construed according to the laws of the State of Delaware, USA
without regard to the conflicts of laws provisions thereof. Any disputes arising
under or in connection with this Agreement shall be resolved by binding
arbitration before three arbitrators constituting an Employment Dispute
Tribunal, to be held in the state of Connecticut, USA in accordance with the
commercial rules and procedures of the American Arbitration Association. 
Judgment upon the award rendered by the arbitrator shall be final and subject to
appeal only to the extent permitted by law.  Each party shall bear such party’s
own expenses incurred in connection with any arbitration. Anything to the
contrary notwithstanding, each party hereto has the right to proceed with a
court action for injunctive relief or relief from violations of law not within
the jurisdiction of an arbitrator.

18.Miscellaneous.  This Agreement cannot be changed or terminated orally. This
Agreement and the Plan contain the entire agreement between the parties relating
to the subject matter hereof.  This Agreement inures to the benefit of, and is
binding upon, the Company and its successors-in-interest and its assigns, and
the Grantee, the Grantee’s heirs, executors, administrators and legal
representatives. The section headings herein are intended for reference only and
shall not affect the interpretation hereof.

19.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

20.Definitions.  For purposes of this Agreement:

(a)“Cause” shall mean:

(i)the willful and continued failure by the Grantee to substantially perform his
duties or discharge his responsibilities to the Company, or to follow the
reasonable requests of his supervisor to undertake actions falling within the
scope of such duties and responsibilities; or

(ii)any fraudulent or intentional misconduct by the Grantee that causes or might
reasonably be expected to cause material reputational, financial or other harm
to the Company, or any improper or grossly negligent failure by the Grantee,
including in a supervisory capacity, to identify, escalate, monitor or manage,
in a timely manner and as reasonably expected, risks that cause or might
reasonably be expected to cause material reputational, financial or other harm
to the Company; or

(iii)any conduct that violates the covenants set forth in Section 3(c) hereof or
restrictive covenants in any other written agreement between the Grantee and the
Company, or violates requirements of the Company embodied in its employee
policies adopted from time to time including, but not limited to, policies
directed to ethical business conduct, insider trading, anti-corruption,
harassment, and other policies proscribing or prohibiting conduct as an employee
of the Company; or

(iv)the Grantee becomes subject to a suspension or debarment proceeding, or
related investigations, conducted in connection with any actual or suspected
violations of any United States Government procurement laws or regulations, or
is for any other reason ineligible to participate in the discussion, negotiation
and entering into of contracts with respect to United States government
procurement, or fails to obtain or maintain any professional license reasonably
required for the Grantee lawfully to perform her duties and responsibilities.

10

 

--------------------------------------------------------------------------------

 

No act, or failure to act, on the Grantee's part shall be considered "willful"
unless done, or omitted to be done, not in good faith and without reasonable
belief that the action or omission was in the best interest of the Company. The
Grantee shall not be deemed to have been terminated for Cause without delivery
to the Grantee of a written notice of termination from the Chief Executive
Officer specifying the grounds for Cause.

(b)“Change in Control” shall mean:

(i)any person (as defined in Section 3(a)(9) of the Securities Exchange

Act of1934, as amended (the "Exchange Act"), as modified and used in Sections
13(d) and 14(d) of the Exchange Act) (a "Person") is or becomes the Beneficial
Owner (within the meaning of Rule 13d-3 promulgated under the Exchange Act),
directly or indirectly, of more than 50% of either (A) the combined fair market
value of the then outstanding stock of the Company (the “Total Fair Market
Value”) or (B) the combined voting power of the then outstanding securities
entitled to vote generally in the election of directors of the Company (the
“Total Voting Power”); excluding, however, the following: (I) any acquisition by
the Company or any of its affiliates, (II) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its affiliates, (III) any Person who becomes such a Beneficial Owner in
connection with a transaction described in the exclusion within paragraph (4)
below and (IV) any acquisition of additional stock or securities by a Person who
owns more than 50% of the Total Fair Market Value or Total Voting Power of the
Company immediately prior to such acquisition; or

(ii)any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company that, together with any securities acquired directly
or indirectly by such Person within the immediately preceding twelve-consecutive
month period, represent 40% or more of the Total Voting Power of the Company;
excluding, however, any acquisition described in sub-clauses (I) through (IV) of
subsection (1) above; or

(iii)a change in the composition of the Board such that the individuals who, as
of the original effective date of this Agreement, constitute the Board (such
individuals shall be hereinafter referred to as the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board; provided,
however, for purposes of this definition, that any individual who becomes a
director subsequent to such effective date, whose election, or nomination for
election by the Company’s stockholders, was made or approved by a vote of at
least a majority of the Incumbent Directors (or directors whose election or
nomination for election was previously so approved) shall be considered an
Incumbent Director; but, provided, further, that any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a person or legal entity other than the
Board shall not be considered an Incumbent Director; provided finally, however,
that, as of any time, any member of the Board who has been a director for at
least twelve consecutive months immediately prior to such time shall be
considered an Incumbent Director for purposes of this definition, other than for
the purpose of the first proviso of this definition; or

11

 

--------------------------------------------------------------------------------

 

(iv)there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company or a sale or other disposition of all or
substantially all of the assets of the Company (“Corporate Transaction”);
excluding, however, such a Corporate Transaction (A) pursuant to which all or
substantially all of the individuals and entities who are the Beneficial Owners,
respectively, of the outstanding Common Stock of the Company and Total Voting
Power immediately prior to such Corporate Transaction will Beneficially Own,
directly or indirectly, more than 50%, respectively, of the outstanding common
stock and the combined voting power of the  then outstanding securities entitled
to vote generally in the election of directors of the company resulting from
such Corporate Transaction (including, without limitation, a company which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Corporate Transaction of the Outstanding Common Stock and Total Voting Power, as
the case may be, and (B) immediately following which the individuals who
comprise the Board immediately prior thereto constitute at least a majority of
the board of directors of the company resulting from such Corporate Transaction
(including, without limitation, a company which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries); provided, however, that
notwithstanding anything to the contrary in subsections (1) through (4) above,
an event which does not constitute a change in the ownership of the Company, a
change in the effective control of the Company, or a change in the ownership of
a substantial portion of the assets of the Company, each as defined in Section
1.409A-3(i)(5) of the Treasury Regulations (or any successor provision), shall
not be considered a Change in Control for purposes of this Agreement.

(c) “Disability” shall mean Disability as determined under the Company’s
then-existing long-term disability compensation programs.

(d)“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended;

(e)“Good Reason” shall mean a termination by the Grantee after a reduction of
more than 10% in the Grantee’s annual Total Direct Compensation (“TDC”) as in
effect on the date hereof or as his TDC may be increased from time to time
hereafter (except for across-the-board reductions in TDC affecting all similarly
situated officers of the Company which reductions shall not count toward the
10%). TDC means the sum of the Grantee’s annual base salary, annual target award
under MICP, and the grant date value of an annual equity award under the
Company’s Incentive Stock Plan, as may be amended hereafter (the determination
of grant date value shall be conclusively determined by the Compensation
Committee for grants to the Grantee and all similarly situated officers of the
Company). The Grantee shall be deemed to have waived any assertion of Good
Reason unless the Grantee shall have delivered a written notice of termination
to the Company, and specifying the reasons therefor, within 20 days after the
effective date of such reduction. The Company shall have 10 days from the
receipt of such notice to rescind or reverse the effect of such reduction and,
upon doing so, both the grounds for Good Reason and the Grantee’s notice of
termination automatically shall be deemed void with retroactive effect.

(f)“Hexcel Group” shall mean the Company and its Subsidiaries;

(g)“Long-Term Performance Measures” shall mean (i) Return on Invested Capital,
or “ROIC,” as defined on Exhibit I attached hereto and (ii) Relative Earnings
Per Share Growth Rate or “Relative EPS Growth Rate” as defined on Exhibit II
attached hereto;

12

 

--------------------------------------------------------------------------------

 

(h)“Long-Term Performance Period” shall mean the period beginning on January 1,
2020 and ending on December 31, 2022;

(i)“Maximum Share Award” is the maximum amount of unrestricted shares of Common
Stock that can be awarded to the Grantee under this PBA, which is 200% of the
PBA Target Share Award, exclusive of any amounts credited as dividend
equivalents to Grantee pursuant to Section 6(c);

(j)“PBA Shares” shall mean the unrestricted shares of Common Stock that Grantee
is entitled to receive under this Agreement pursuant to Section 3, Section 4 or
Section 5.

(k)“PBA Target Share Award” shall mean the number of unrestricted shares of
Common Stock set forth on Annex A (which number represents the number of
unrestricted shares that can be awarded to the Grantee under this PBA if the
Target Level of 100% for each of the Long-Term Performance Measures is
achieved);

(l)“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) of the Exchange Act and shall
include “persons acting as a group” within the meaning of Section
1.409A-3(i)(5)(v)(B) of the Treasury Regulations (or any successor provision);

(m)“Relative Earnings per Share Growth Rate” or “Relative EPS Growth Rate” is
defined on Exhibit II attached hereto;

(n) “Retirement” shall mean termination of the Grantee’s employment with a
member of the Hexcel Group, other than by reason of death or Cause, either (A)
at or after age 65 or (B) at or after age 55 after five (5) years of employment
by the Hexcel Group;

(o)“Return on Invested Capital” or “ROIC,” is defined on Exhibit I attached
hereto;

(p)“Subsidiary” shall mean any “subsidiary” of the Company within the meaning of
Rule 405 under the Securities Act;

(q)“Target Level” for each of the Long-Term Performance Measures is defined on
Annex B; and

(r)“Threshold Level” for each of the Long-Term Performance Measures is defined
on Annex B.

13

 

--------------------------------------------------------------------------------

 

ADDENDUM TO PERFORMANCE BASED AWARD AGREEMENT

COUNTRY-SPECIFIC TERMS

FOR PARTICIPANTS OUTSIDE THE U.S.

These Country-Specific Terms include additional terms and conditions that govern
the PBA awarded to the Grantee under the Plan if the Grantee resides in one of
the countries listed below.  Capitalized terms used but not defined in these
Country-Specific Terms are defined in the Plan or this Agreement and have the
meanings set forth therein.

FRANCE

French Sub-Plan

The PBA is intended to qualify for specific treatment under French tax and
social security laws and is subject to the provisions below and the Specific and
Additional Terms and Conditions for French Employees (the “French Sub-Plan”),
which has been provided to the Grantee and is incorporated herein. Capitalized
terms below shall have the same definitions assigned to them under the French
Sub-Plan and the Agreement.

No Dividend Equivalents.  The Grantee shall not be entitled to any dividend
equivalents with respect to the PBA and accordingly, not dividend equivalents
shall be credited to the Grantee.

Closed Periods

The Grantee may be subject to restrictions on sale of PBA Shares during Closed
Periods as set forth in the French Sub-Plan.

UNITED KINGDOM

PBA Payable Only in Shares.  Notwithstanding any discretion in the Plan or
anything to the contrary in this Agreement, the grant of the PBA does not
provide the Grantee any right to receive a cash payment and the PBA may be
settled only in shares of Common Stock.

Termination of Service.  The Grantee has no right to compensation or damages on
account of any loss in respect of the PBA under the Plan where the loss arises
or is claimed to arise in whole or part from: (a) the termination of the
Grantee’s office or employment; or (b) notice to terminate the Grantee’s office
or employment.  This exclusion of liability shall apply however termination of
office or employment, or the giving of notice, is caused, and however
compensation or damages are claimed.  For the purpose of the Plan, the implied
duty of trust and confidence is expressly excluded.

14

 

--------------------------------------------------------------------------------

 

Annex A

NOTICE OF GRANT

PERFORMANCE BASED AWARD

HEXCEL CORPORATION 2013 INCENTIVE STOCK PLAN

The following employee of Hexcel Corporation, a Delaware corporation, or a
Subsidiary, has been granted a Performance Based Award in accordance with the
terms of this Notice of Grant and the Agreement to which this Notice of Grant is
attached.

The terms below shall have the meanings ascribed to them below when used in the
Agreement.

 

 

Grantee

 

 

 

Grant Date

 

 

 

Target number of unrestricted shares of Common Stock which may be granted as a
result of this PBA (“PBA Target Share Award”)

 

 

 

IN WITNESS WHEREOF, the parties hereby agree to the terms of this Notice of
Grant and the Agreement to which this Notice of Grant is attached and execute
this Notice of Grant and the Agreement as of the Grant Date.

 

 

 

 

HEXCEL CORPORATION

Grantee

 

 

 

 

By:

 

 

 

 

 

 

Gail E. Lehman

 

 

 

 

Executive Vice President

 

15

 